DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56 (Figs. 2 and 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Figures 9-12 are objected to as being unclear depictions of applicant’s claimed invention. See below.

    PNG
    media_image1.png
    726
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    425
    616
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    582
    693
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    593
    698
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, line 3, “screws connected to vertebral bodies” is recited, thus positively claiming a human organism. For the purposes of examination, the office will interpret this to read “screws configured to connect to vertebral bodies”.
In claim 1, lines 9-10, “plates which are fixed to the vertebral bodies” is recited, thus positively claiming a human organism. For the purposes of examination, the office will interpret this to read “plates which are configured to be fixed to the vertebral bodies”.
In claim 1, lines 10-11, “protrusions which are fitted into concave portions of intervertebral joints” is recited, thus positively claiming a human organism. For the purposes of examination, the office will interpret this to read “protrusions which configured to be fitted into concave portions of intervertebral joints”.
Claims 2-9 are dependent from claim 1 and thus are rejected under 35 U.S.C. 101 as being dependent on a claim which positively recites a human organism. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 4-5, “in which guide holes into which screws are inserted” is recited. This is assumed to be an error, as the formation of the guide holes on the connection plates is not clarified. For the purposes of examination, the office will interpret this to read “in which guide holes are formed, into which screws are inserted”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “the center of an imaginary circle” is recited. There is no antecedent basis for “the center”, rendering the scope of the claim indefinite. It is unclear what applicant is referring to because the introduction of the imaginary circle is recited after the reference to “the center”. For the purposes of examination, the office will interpret this to read “a center of an imaginary circle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulhaber (US 9763705 B2).
Regarding claim 1, Faulhaber teaches a spinal fusion implant, comprising: 
screws (542) configured to connect to vertebral bodies; 
at least two connection plates (420, see Fig. 10C and 11A) in which guide holes are formed (432), into which the screws are inserted (as best understood) from a back side surface toward a belly side surface are formed at both end portions; and 
a center rod (536) which connects neighboring ones of the connection plates which are configured to be fixed to the vertebral bodies by the screws, each of the connection plates having, on the belly side surface, protrusions (420) which are configured to be fitted into concave portions of intervertebral joints (Col. 19, ll. 17-38), 
and a center hole (432) into which the center rod is slidably inserted being formed in side surfaces of each of the connection plates (420) so that the center of the center hole is on the back side of an imaginary line which connects middle points of arc-shaped contour lines of the concave portions of the neighboring intervertebral joints when viewed from the head side of a human body (see labelled diagram of Fig. 8C below).

    PNG
    media_image5.png
    470
    410
    media_image5.png
    Greyscale

Regarding claim 2, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center hole is positioned at a center of an imaginary circle (as best understood) which is assumed from the contour lines (see labelled diagram of Fig. 8C above).
Regarding claim 3, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center rod is curved based on data of a row of vertebrae in an upright position (Col. 22, ll. 27-53) (since the rod is flexible, it may be molded in a variety of ways based on the needs of the patient or available data).
Regarding claim 4, Faulhaber teaches the spinal fusion implant according to claim 3, wherein, the center rod is curved along an imaginary curve which is formed by connecting centers of imaginary circles assumed from the contour lines, in a direction in which the vertebrae are lined up (Col. 24, ll. 1-7, Fig. 11B) (note that the rod connects the centers of the imaginary circles as shown in labelled diagram Fig. 8c above and also in Fig. 11C).
Regarding claim 5, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, positions and angles of the guide holes (464 and 466) in each of the connection plates are determined for each of the vertebral bodies so that the screws are accommodated inside the vertebral bodies (See Col. 19, ll. 39-52, wherein it is explained that the fixation sections are configured to engage the vertebra via the guide holes configured to receive a pedicle screw).
Regarding claim 6, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the center rod is made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Regarding claim 7, Faulhaber teaches the spinal fusion implant according to claim 1, wherein, the screws, the connection plates, and the center rod are made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Regarding claim 8, Faulhaber teaches the spinal fusion implant according to claim 7, further comprising a lateral rod (lateral assemblies 546 and 548 which may hold flexible rod 536) (Col. 23, ll. 58-65) which is provided on either side of the center rod to connect neighboring ones of the connection plates (see Fig. 11C), the lateral rod being made of a resin material (see Col. 3, ll. 57-67, note that polycarbonate is a type of resin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber as applied to claim 1 above, and further in view of Harper et al. (US 9283001 B2) (hereon referred to as Harper).
Faulhaber teaches a spinal fusion implant, comprising screws (542) configured to connect to vertebral bodies, two connection plates (420) in which guide holes are formed (432), and a center rod (536), and a center hole (432), wherein at least two of the connection plates are further connected with one another by lateral rods which are provided on the respective sides of the center rod (550) (see Fig. 11C), however fails to teach the number of the connection plates being three or more wherein the connection plates are lined up in series.
Harper teaches a spinal fusion implant (10), comprising screws, two or more connection plates (20) (Col. 3, ll. 7-20) in which guide holes are formed, with a rod (50) which pass through corresponding center holes. This configuration allows for the medical practitioner to customize the implant based on the needs of the patient, allowing for 3 or more plates to be used, along with alternative rod configurations (see Fig. 2 and Col.4, ll. 13-30).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two connection plates of Faulhaber to have a third or more connection plates as taught by Harper, as this would allow for the implant to be customized for patients who may require a more expanded fixation system, making the product more versatile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773